16 So.3d 992 (2009)
Juan A. FLORES-MONTES, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-2873.
District Court of Appeal of Florida, First District.
August 26, 2009.
Juan A. Flores-Montes, pro se, Petitioner.
Bill McCollum, Attorney General, and Joshua R. Heller, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal of the March 6, 2009, order denying motion for postconviction relief in Okaloosa County Circuit Court case number 06-CF-655. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
ALLEN, DAVIS, and PADOVANO, JJ., concur.